Name: 2005/599/EC: Council Decision of 21 June 2005 concerning the signing, on behalf of the European Community, of the Agreement amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000
 Type: Decision
 Subject Matter: international affairs;  European construction
 Date Published: 2005-08-11; 2006-06-21

 11.8.2005 EN Official Journal of the European Union L 209/26 COUNCIL DECISION of 21 June 2005 concerning the signing, on behalf of the European Community,of the Agreement amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (2005/599/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof, in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Council, by virtue of its Decision of 27 April 2004, authorised the Commission to open negotiations with the ACP States with a view to amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1)(hereinafter referred to as the Cotonou Agreement). The negotiations were concluded in February 2005. (2) The Agreement amending the Cotonou Agreement should therefore be signed on behalf of the European Community, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, together with the declarations made by the Community unilaterally or jointly with other Parties that are attached to the Final Act, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The texts of the Agreement and of the Final Act are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Done at Luxembourg, 21 June 2005. The Council The President F. BODEN (1) OJ L 317, 15.12.2000, p. 3. Agreement as rectified by OJ L 385, 29.12.2004, p. 88. DECLARATION I Joint declaration on article 8 of the Cotonou agreement In relation to dialogue at national and regional levels, for the purposes of Article 8 of the Cotonou Agreement, the ACP Group shall be taken to mean the Troika of the ACP Committee of Ambassadors (CoA) and the Chairperson of the ACP Sub-committee on Political, Social, Humanitarian and Cultural Affairs (PSHCA); the Joint Parliamentary Assembly (JPA) shall be interpreted as the Co-Presidents of the JPA, or their designated nominees. DECLARATION II Joint declaration on article 68 of the cotonou agreement The ACP-EC Council of Ministers will examine, in application of the provisions contained in Article 100 of the Cotonou Agreement, the proposals of the ACP side concerning Annex II thereof on short-term fluctuations in export earnings (FLEX). DECLARATION III Joint declaration on annex Ia Should the Agreement amending the Cotonou Agreement not have entered into force by 1 January 2008, cooperation shall be financed from the balances of the 9th EDF and from the previous EDFs. DECLARATION IV Joint declaration on article 3(5) of annex IV For the purposes of Article 3(5) of Annex IV, special needs are needs resulting from exceptional or unforeseen circumstances, such as post-crisis situations; exceptional performance means a situation in which, outside the mid-term and end-of-term reviews, a country's allocation is totally committed and additional funding from the national indicative programme can be absorbed against a background of effective poverty-reduction policies and sound financial management. DECLARATION V Joint declaration on article 9(2) of annex IV For the purposes of Article 9(2) of Annex IV, new needs are needs resulting from exceptional or unforeseen circumstances, such as post-crisis situations; exceptional performance means a situation in which, outside the mid-term and end-of-term reviews, a region's allocation is totally committed and additional funding from the regional indicative programme can be absorbed against a background of effective regional integration policies and sound financial management. Declaration VI Joint declaration on article 12(2) of annex VI For the purposes of Article 12(2) of Annex VI, new needs are needs which may arise from exceptional or unforeseen circumstances, such as those arising from new commitments to international initiatives or to address challenges which are common to ACP countries. DECLARATION VII Joint declaration on article 13 of annex IV In view of the particular geographic situation of the Caribbean and Pacific regions, the ACP Council of Ministers or the ACP Committee of Ambassadors may, notwithstanding Article 13(2)(a) of Annex IV, present a specific funding request for one or the other of these regions. DECLARATION VIII Joint declaration on article 19a of annex IV In accordance with Article 100 of the Cotonou Agreement, the Council of Ministers will examine the provisions of Annex IV concerning the awarding and performance of contracts with a view to adopting them before the Agreement amending the Cotonou Agreement enters into force. DECLARATION IX Joint declaration on article 24(3) of annex IV The ACP States will be consulted, a priori, on any amendments to the Community rules referred to in Article 24(3) of Annex IV. DECLARATION X Joint declaration on article 2 of annex VII The internationally recognised standards and norms are those of the instruments referred to in the Preamble of the Cotonou Agreement. DECLARATION XI Community declaration on articles 4 and 58(2) of the cotonou agreement For the purpose of Articles 4 and 58(2), it is understood that the term local decentralised authorities covers all levels of decentralisation including collectivitÃ ©s locales. DECLARATION XII Community declaration on article 11a of the cotonou agreement Financial and technical assistance in the area of cooperation in the fight against terrorism will be financed by resources other than those intended for the financing of ACP-EC development cooperation. DECLARATION XIII Community declaration on article 11b(2) of the cotonou agreement It is understood that the measures set out in Article 11b(2) of the Cotonou Agreement will be undertaken within an adapted timeframe that takes into account each country specific constraints. DECLARATION XIV Community declaration on articles 28, 29, 30 And 58 of the cotonou agreement and on article 6 of Annex IV The implementation of the provisions regarding regional cooperation where non-ACP countries are involved will be subject to the implementation of equivalent provisions in the framework of the Community's financial instruments on cooperation with other countries and regions of the world. The Community will inform the ACP Group upon the entry into force of these equivalent provisions. DECLARATION XV European union declaration on annex Ia 1. The European Union undertakes to propose at the earliest opportunity, if at all possible by September 2005, an exact amount for the multiannual financial framework for cooperation under the Agreement amending the Cotonou Agreement and its period of application. 2. The minimum aid effort referred to in paragraph 2 of Annex Ia is guaranteed, without prejudice to the eligibility of the ACP countries for additional resources under other financial instruments which already exist or, potentially, may be created in support of actions in areas such as emergency humanitarian aid, food security, poverty-related diseases, support for the implementation of the Economic Partnership Agreements, support for the measures envisaged following the reform of the sugar market, and relating to peace and stability. 3. The deadline for the commitment of funds of the 9th EDF, fixed at 31 December 2007, could be reviewed if necessary. DECLARATION XVI Community declaration on articles 4(3), 5(7), 16(5) and (6) and 17(2) of annex IV These provisions are without prejudice to the role of the Member States in the decision making process. DECLARATION XVII Community declaration on article 4(5) of annex IV Article 4(5) of Annex IV and the return to the standard management arrangements will be implemented by means of a Council decision based on a Commission proposal. This decision will be duly notified to the ACP Group. DECLARATION XVIII Community declaration on article 20 of annex IV The provisions of Article 20 of Annex IV will be implemented in accordance with the principle of reciprocity with other donors. DECLARATION XIX Community declaration on articles 34, 35 and 36 of annex IV The detailed respective responsibilities of management and executing agents of Fund resources are included in a manual on procedures upon which ACP States will be consulted in accordance with Article 12 of the Cotonou Agreement. The manual will be made available to ACP States from the entry into force of the Agreement amending the Cotonou Agreement. Any amendments to the manual will be subject to the same procedure. DECLARATION XX Community declaration on article 3 of annex VII As regards the modalities foreseen in Article 3 of Annex VII, the position to be taken by the Council of the European Union within the Council of Ministers will be based on a proposal by the Commission.